DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/685,444 filed on March 3rd, 2022. Claims 21-40 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 20 2021 101 183.1 filed on March 9th, 2021. A certified copy was received on March 22nd, 2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3rd, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 29 (last line), please change the recitation of “a radial direction” to - - [[a]] the radial direction - - as antecedent basis has already been established in claim 29 (line 6).

	Regarding Claim 32 (line 4), please change the recitation of “wherein the further connection member” to - - wherein [[the]] a further connection member - - to establish antecedent basis. Claim 32 is not dependent upon claim 31.

	Regarding Claim 34 (line 3), please change the recitation of “the second differential pin” to - - [[the]] a second differential pin - - to establish antecedent basis. Claim 34 is not dependent upon claim 33.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 30, in the recitation of “wherein the connection member is engaged with one or more of the drive gear, the differential case and the first differential pin via a threaded connection” it is unclear how the connection member (Fig. 2a, 100) could engage more than one of the drive gear (30), the differential case (20) and the first differential pin (80) via the threaded connection (presumably 110b’). Applicant could recite “wherein the connection member is engaged with at least one 

Regarding Claim 31 (lines 3-5), in the recitation of “the further connection member preferably fixedly connecting the first differential pin to the differential case at opposite ends of the first differential pin” it is unclear if the further connection member must connect the first differential pin to the differential case at opposite ends of the first differential pin or not. Applicant could recite “the further connection member 

Regarding Claim 40 (lines 2-4), in the recitation of “an end portion of the first differential pin received within the through hole has a correspondingly shaped non- circular cross section” it is unclear whether Applicant has mixed embodiments or not. Claim 39 (lines 3-4) recites “the first differential pin having an increased diameter end portion”. It is unclear if the increased diameter end portion exists at one end of the first differential pin (Fig. 2a, 80) and the non-circular end portion exists at a second, opposite end of the first differential pin as neither of these features are shown in Applicant’s figures. If these features exist at the same end portion it is unclear how an end portion of the first differential pin could have both an increased circular portion and a non-circular portion. Examiner would welcome an interview to review any drawings or proposed amendments Applicant feels might overcome this rejection. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Salg (DE 10 2008 000 449), in view of Fox (US 5,556,344).

Regarding Claim 21, Salg teaches a differential assembly (see Fig. 3), comprising: 
a differential case (“differential housing” 4), 
a drive gear (“ring gear” 8) for driving the differential case (4), 
a first differential pin (pinion shaft seen in Fig. 3), and 
a connection member (bolts seen in Fig. 3).
Salg does not explicitly teach “a connection member, wherein the connection member fixedly connects the drive gear and the first differential pin to the differential case”. In other words, Salg does not explicitly describe the bolts and pins used to secure the pinion shaft seen in Fig. 3; however, as there is no ejection bore on the left side of the differential case to remove the pins it is reasonable to assume that the bolts and pins seen in Fig. 3 are of one-piece construction.
Fox teaches a single connection member (Fig. 1, “threaded pin” 36) fixedly connects a drive gear (not shown) and a first differential pin (“cross pin” 34) to a differential case (“case part” 14).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the connection members taught by Salg with the connection members taught by Fox, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of reducing the complexity of assembling and disassembling the differential taught by Salg. Furthermore, courts have held that the use of a one-piece construction instead of the structure disclosed by the prior art would be merely a matter of obvious engineering choice. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose and 2144.04(V)(B) - Making Integral.

Regarding Claim 22, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the connection member (bolts seen in Fig. 3) extends at least partially through the first differential pin (pinion shaft seen in Fig. 3).  

Regarding Claim 23, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the connection member (bolts seen in Fig. 3) is received in or engaged with the first differential pin in a form-fit (pinion shaft seen in Fig. 3).  

Regarding Claim 24, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the drive gear (Fig. 3, 8) defines a rotation axis R, and 
wherein the connection member (bolts seen in Fig. 3) is an elongate member and extends in parallel to the rotation axis R (see Fig. 3).  

Regarding Claim 25, Salg and Fox teach the differential assembly of claim 23, 
Salg teaches wherein the first differential pin (pinion shaft seen in Fig. 3) comprises a bore extending through or at least partially through the first differential pin, 
wherein a portion of the connection member (bolts seen in Fig. 3) is received in the bore in the first differential pin (pinion shaft seen in Fig. 3).  

Regarding Claim 26, Salg and Fox teach the differential assembly of claim 21,
Salg teaches wherein the connection member (bolts seen in Fig. 3) extends through the drive gear (8) and through the differential case (4).  

Regarding Claim 27, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the connection member (bolts seen in Fig. 3) is received in or engaged with the differential case (4) in a form-fit.  

Regarding Claim 28, Salg and Fox teach the differential assembly of claim 27, 
Salg teaches wherein the connection member (bolts seen in Fig. 3) is received in a bore extending through the differential case (4), 
the bore in the differential case (4) comprising a first section (Examiner Fig. 1, FSBD) adjacent the drive gear (8) and a second section (SSBD), 
wherein a diameter of the first section is larger than a diameter of the second section (see Examiner Fig. 1 below).

    PNG
    media_image1.png
    186
    410
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 3 of Salg

Regarding Claim 29, Salg and Fox teach the differential assembly of claim 28, 
Salg teaches wherein the drive gear (Fig. 3, 8) defines a rotation axis R, 
wherein the differential case (4) has a first axially extending portion (Examiner Fig. 1, FSBD) comprising the first section (FSBD) of the bore in the differential case (Fig. 3, 4), and 
wherein the differential case (4) has a second axially extending portion (Examiner Fig. 1, SSBD) comprising the second section (SSBD) of the bore in the differential case (Fig. 3, 4), 
wherein a first radial thickness (Examiner Fig. 1, FSBD) of the first axially extending portion (FSBD) of the differential case (Fig. 3, 4) in a radial direction perpendicular to the rotation axis R is larger than a second radial thickness (Examiner Fig. 1, SSBD) of the second axially extending portion (SSBD) of the differential case (Fig. 3, 4) in a radial direction perpendicular to the rotation axis R (see Fig. 3 of Salg and Examiner Fig. 1 above).  

Regarding Claim 30, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the connection member (bolts seen in Fig. 3) is engaged with one or more of the drive gear (8), the differential case (4) and the first differential pin via a threaded connection (see Fig. 3 of Salg and Fig. 1 of Fox).  

Regarding Claim 31, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches comprising a further connection member (there are two bolts seen in Fig. 3) fixedly connecting the drive gear (8) and the first differential pin (pinion shaft seen in Fig. 3) to the differential case (4), 
the connection member and the further connection member (both bolts seen in Fig. 3) preferably fixedly connecting the first differential pin (pinion shaft seen in Fig. 3) to the differential case (4) at opposite ends of the first differential pin (see Fig. 3).  

Regarding Claim 37, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the first differential pin (pinion shaft seen in Fig. 3) includes a mounting assist structure (through-bore that receives the pinion shaft seen in Fig. 3), 
the mounting assist structure comprising a groove (see Fig. 3) at an end-face (both opposite ends of the pinion shaft) of the first differential pin (see Fig. 3).  

Regarding Claim 38, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the first differential pin (pinion shaft seen in Fig. 3) is at least partially received in or extends through the differential case (4).  

Regarding Claim 39, Salg and Fox teach the differential assembly of claim 21, 
Salg teaches wherein the first differential pin (pinion shaft seen in Fig. 3) is received in a through hole (pinion shaft bore seen in Fig. 3) extending through the differential case (4), 
the through hole (pinion shaft bore seen in Fig. 3) having an increased diameter end section and the first differential pin (pinion shaft seen in Fig. 3) having an increased diameter end portion (see Fig. 3), 
wherein the increased diameter end section of the through hole (pinion shaft bore seen in Fig. 3) forms a seat for the increased diameter end portion of the first differential pin (pinion shaft seen in Fig. 3) and the increased diameter end portion of the first differential pin is accommodated in the increased diameter end section of the through hole (see Fig. 3). Applicant must recite another diameter and compare the relative size of the diameter to the “increased diameter end section and the first differential pin” or the “increased diameter end section of the through hole”; however, this not to suggest that such an amendment would be allowable. 

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Salg (DE 10 2008 000 449), in view of Fox (US 5,556,344), in view of Balenda, II et al. (US 9,958,047), hereinafter Balenda. 

Regarding Claims 32 and 34, Salg and Fox teach the differential assembly of claim 21,
Salg teaches wherein the connection members (two bolts seen in Fig. 3) fixedly connect the drive gear (8) and the first differential pin (pinion shaft seen in Fig. 3) to the differential case (4).
Salg or Fox do not teach “wherein the first differential pin comprises a first differential half-pin and a second differential half-pin, wherein the connection member fixedly connects the drive gear and the first differential half-pin to the differential case, and wherein the further connection member fixedly connects the drive gear and the second differential half-pin to the differential case… wherein the first differential half-pin and the second differential half-pin are each accommodated in a recess or a through hole in the second differential pin”. In other words, Salg teaches a solid pinion shaft instead of a separable pinion shaft. Salg also does not explicitly show a second differential pin arranged perpendicular to the first differential pin.
Balenda teaches a first differential pin (Fig. 7, “pin” 714 and “pin” 726) comprises a first differential half-pin (714) and a second differential half-pin (726),
wherein the first differential half-pin (714) and the second differential half-pin (726) are each accommodated in a recess (“middle body” 736) or a through hole in a second differential pin (“pin” 722).
Balenda also teaches “While such configurations work well for their intended purposes, the coupling of the pinion shafts relative to the differential housing can be complex and/or costly. Accordingly, there remains a need in the art for an improved differential having multiple pinion shafts that can be robustly secured relative to the differential housing in an efficient and cost-effective manner” (col. 1, line 27). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the pinion shaft taught by Salg with the pinion shaft arrangement taught by Balenda, such that “wherein the first differential pin comprises a first differential half-pin and a second differential half-pin, wherein the connection member fixedly connects the drive gear and the first differential half-pin to the differential case, and wherein the further connection member fixedly connects the drive gear and the second differential half-pin to the differential case… wherein the first differential half-pin and the second differential half-pin are each accommodated in a recess or a through hole in the second differential pin”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential taught by Salg and Fox while also providing a cost-efficient pinion shaft that reduces the complexity of assembling and disassembling. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 33, Salg and Fox teach the differential assembly of claim 21.
Salg or Fox do not teach “a second differential pin arranged perpendicular to the first differential pin”. In other words, Salg does not explicitly show a second differential pin arranged perpendicular to the first differential pin.
Balenda teaches a second differential pin (Fig. 7, 722) arranged perpendicular to a first differential pin (714, 726).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the pinion shaft taught by Salg with the pinion shaft arrangement taught by Balenda, such that “wherein the first differential pin comprises a first differential half-pin and a second differential half-pin, wherein the connection member fixedly connects the drive gear and the first differential half-pin to the differential case, and wherein the further connection member fixedly connects the drive gear and the second differential half-pin to the differential case… wherein the first differential half-pin and the second differential half-pin are each accommodated in a recess or a through hole in the second differential pin”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential taught by Salg and Fox while also providing a cost-efficient pinion shaft that reduces the complexity of assembling and disassembling. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.
  
Regarding Claim 35, Salg, Fox and Balenda teach the differential assembly of claim 33, 
Balenda teaches wherein the first differential pin (Fig. 7, 714, 726) and the second differential pin (722) are connected by a form-fit between the first differential pin and the second differential pin (see Fig. 7).  

Regarding Claim 36, Salg, Fox and Balenda teach the differential assembly of claim 33, 
Salg teaches wherein the drive gear (Fig. 3, 8) defines a rotation axis R, and 
wherein the first differential pin and the second differential pin (taught in combination with Balenda) extend perpendicular to the rotation axis R (see Fig. 3 of Salg and Fig. 7 of Balenda).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Salg (DE 10 2008 000 449), in view of Fox (US 5,556,344), in view of Liu (CN 111895066). 

Regarding Claim 40, Salg and Fox teach the differential assembly of claim 39, 
Salg teaches wherein the through hole (pinion shaft bores seen in Fig. 3) extending through the differential case (4) and an end portion of the first differential pin (pinion shaft seen in Fig. 3) received within the through hole so that the first differential pin is non-rotatably received in the through hole (see Fig. 3).
Salg or Fox do not teach “wherein the through hole extending through the differential case has a non-circular cross section and an end portion of the first differential pin received within the through hole has a correspondingly shaped non-circular cross section so that the first differential pin is non-rotatably received in the through hole”.
Liu teaches a through hole (Fig. 2a-2d, “planetary shaft mounting holes” 11) extending through a differential case (“differential case” 1) has a non-circular cross section (see Figs. 2a-2d) and an end portion of a first differential pin (“planetary shaft” 2) received within the through hole (11) has a correspondingly shaped non-circular cross section (see Figs. 2a-2d) so that the first differential pin (2) is non-rotatably received in the through hole (11; lines 341-343 - “On the other hand, the outer circumference of the shoulder 22 of the planetary shaft 2 is formed with a block-shaped stopper 221 that protrudes radially outward. The stopper 221 is located in the stopper groove 113 so that the planetary shaft 2 is relatively opposite to The gearbox housing 1 cannot rotate”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Salg with the stopper feature taught by Liu, such that “wherein the through hole extending through the differential case has a non-circular cross section and an end portion of the first differential pin received within the through hole has a correspondingly shaped non-circular cross section so that the first differential pin is non-rotatably received in the through hole”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably positioning the first differential pin taught by Salg and reducing the complexity of assembling the differential. 
  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Slider (US 2,578,155) and Mnich (DE 196 38 002) listed in the attached "Notice of References Cited" disclose similar differentials comprising connection members related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659